NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 2/23/2021. Claims 1, 5-7, 10, 12-16 and 21-30 are pending. Claims 2-4, 8-9, 11 and 17-20 have been cancelled. No claims have been withdrawn. New claims 21-30 have been added.

Claims 1, 5-7, 10, 12-16 and 21-30 are allowed.
Claims 2-4, 8-9, 11 and 17-20 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or disclose alone or in combination the totality of the claimed invention, including each of the first plurality of the multiple support brackets supporting two of the multiple architectural panels and separating the two architectural panels by a predetermined gap as claimed in claim 1, each of the support brackets including a plate, multiple through holes and a plate hole and the multiple first fasteners extending through the multiple through holes and one of the multiple second fasteners extending through the plate hole as claimed in claim 21, and an edge cutout on each of the multiple architectural panels for each of the multiple support brackets that attach the multiple architectural panels to the support structure and space for one of the multiple second fasteners that attach the multiple support brackets to the support structure as claimed in claim 24. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635